Citation Nr: 0610004	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for tinea 
versicolor of the upper trunk and upper arms and other 
multiple skin rashes, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected tinea versicolor of the upper trunk 
and upper arms and other multiple skin rashes.  

In November 2005, the veteran presented testimony at a 
personal hearing conducted at the RO before the undersigned 
Acting Veterans Law Judge.  At that time, the veteran 
submitted records of treatment that he had received at the VA 
Medical Center (VAMC) in Dallas, Texas as well as a waiver of 
consideration of this additional evidence by the agency of 
original jurisdiction (AOJ).  The RO/AOJ has not considered 
these medical records.  The documents, as well as the written 
waiver, are included in the claims folder.  As the veteran 
has submitted a waiver of AOJ consideration of the additional 
medical records, the Board may proceed with an adjudication 
of the issue on appeal (to include consideration of this 
additional evidence).  See, 38 C.F.R. § 20.1304(c) (2005).  

Also at the November 2005 personal hearing, the veteran 
testified that he has not worked in three or four years 
(since 2001 or 2002) and that, in fact, he lost his job due 
to his skin disorder.  According to the veteran's testimony, 
his employment history included work in the food service 
field.  T. at 19-20, 22.  The veteran's testimony appears to 
raise an issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  This claim, which has not been adjudicated by 
the RO, is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the claim on appeal.  

2.  The service-connected tinea versicolor of the upper trunk 
and upper arms and other multiple skin rashes is mildly 
symptomatic, but varies in the coverage of the veteran's 
body.  For the most part, the skin disorder does not appear 
to cover 20% to 40% of the veteran's entire body or 20% to 
40% of exposed areas affected; although there is evidence of 
some trial cortisone use, the evidence does not reflect that 
the veteran's skin disorder requires the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past 12-month period; the disorder does not involve scars (on 
a part of the body other than the head, face, or neck) that 
are deep (e.g., associated with underlying soft tissue 
damage) or cause limited motion; and does not include visible 
or palpable tissue loss, gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or any 
characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected tinea versicolor of the upper trunk 
and upper arms and other multiple skin rashes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7806, 7813 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In April 2003 and August 2003 letters in the present case, 
the RO informed the veteran of VA's duties to notify and to 
assist him in his increased rating claim.  While the April 
2003 letter was furnished to the veteran prior to the RO's 
initial denial of the increased rating claim in May 2003, the 
August 2003 letter was issued after the RO's initial denial 
of this issue.  To the extent that the second letter did not 
comply with the timing requirements of the VCAA, however, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that any late VCAA 
notice requires a remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the issue on appeal must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The April 2003 and August 2003 letters, along with the May 
2003 rating action, the July 2003 statement of the case 
(SOC), and the September 2003 supplemental statement of the 
case (SSOC), informed the veteran of the type of evidence 
necessary to support the issue on appeal.  Also, these 
documents notified the veteran of the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this claim.  

Further, the April 2003 and August 2003 letters notified the 
veteran that the RO would make reasonable efforts to help him 
obtain necessary evidence with regard to the issue on appeal 
but that he must provide enough information so that the 
agency could request the relevant records.  Also, the RO 
discussed the attempts already made to obtain relevant 
evidence.  Further, the RO notified the veteran of his 
opportunity to submit "additional information and 
evidence," and specifically asked him to inform the agency 
of "any other evidence that . . . [he] would like to have 
considered."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the issue on 
appeal, the Board has relied on communications other than the 
RO's formal VCAA notice letters to the veteran.  Importantly, 
however, the purpose of the VCAA is to notify the appellant 
of the elements pertinent to his or her claim.  See 
Pelegrini, 18 Vet. App. at 120-21.  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and 
Mayfield, supra.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
It is unclear whether Dingess/Hartman is applicable for 
"downstream" elements of increased rating claims.  In any 
event, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
increased rating claim, although he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claim on appeal.  Nevertheless, even 
if Dingess/Hartman applies, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating for tinea versicolor of the 
upper trunk and upper arms and other multiple skin rashes, 
any issue as to the appropriate effective date to be assigned 
is rendered moot.   

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the issue on appeal.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  In the substantive appeal which was received at the 
RO in August 2003, the veteran asserted that "[a]ll [the] 
evidence needed was not obtained or considered."  At that 
time, the claims folder contained copies of records of 
medical treatment that the veteran had received at the Dallas 
VAMC between February and March 2003.  Following receipt of 
the veteran's substantive appeal, and specifically at the 
November 2005 personal hearing, records of medical care that 
the veteran received at the Dallas VAMC between February 2003 
and August 2005 were received and associated with the claims 
folder.  The veteran has not cited to, or referenced, any 
additional sources of pertinent treatment records.  In fact, 
at the November 2005 hearing, the veteran testified that he 
had last received dermatological treatment in August 2005 at 
the Dallas VAMC and that the report of that session was 
included in the records that he was submitting at the 
hearing.  T. at 15, 20-21, 23.  

The veteran has also been accorded a pertinent VA 
examination.  The Board acknowledges that, in the substantive 
appeal, the veteran asserted that he was not given a complete 
VA examination.  Subsequently, at the November 2005 personal 
hearing, the veteran's representative noted that the last VA 
dermatological examination that the veteran had undergone was 
dated in May 2003 and asked that the Board remand the case to 
accord the veteran an opportunity to undergo a more recent 
evaluation of his service-connected skin disorder.  
T. at 2-3.  The Board has reviewed the report of the VA skin 
diseases (other than scars) examination and finds that the 
examiner did indeed conduct a complete and thorough 
evaluation of the veteran's service-connected dermatological 
disorder.  Further, the subsequent outpatient treatment 
records (which were received at the November 2005 hearing) do 
not reflect an increase in the severity of this disability.  
Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of the 
claim on appeal.  The Board will proceed, therefore, to 
adjudicate the increased rating issue on appeal based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by an August 1999 rating action, the RO 
granted service connection, and a 10 percent disability 
evaluation effective from August 1996, for tinea versicolor 
of the upper trunk and upper arms and other multiple skin 
rashes.  The veteran's service-connected skin disorder 
remains evaluated as 10 percent disabling, and is the subject 
of this appeal.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In the present case, the RO has evaluated the 
service-connected tinea versicolor of the veteran's upper 
trunk and upper arms and other multiple skin rashes, by 
analogy, to impairment resulting from dermatophytosis.  
According to the relevant diagnostic code, impairment 
resulting from dermatophytosis will be evaluated based upon 
the resulting disfigurement (of the head, face, or neck), 
scar, or dermatitis, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  

Further review of the claims folder indicates that the RO has 
considered the predominant aspect of the veteran's 
dermatological disorder to be analogous to dermatitis.  
According to the applicable diagnostic code, evidence that 
dermatitis or eczema covers at least 5%, but less than 20%, 
of the entire body, or at least 5%, but less than 20%, of 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period warrants the assignment of a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The 
next higher evaluation of 30 percent requires evidence that 
dermatitis or eczema covers 20% to 40% of the entire body or 
20% to 40% of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
60 percent, requires evidence that the dermatitis or eczema 
covers more than 40% of the entire body or more than 40% of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.  

The Board has also considered the diagnostic code which 
evaluates impairment resulting from disfigurement of the 
head, face, or neck.  According to this particular diagnostic 
code, evidence of one characteristic of disfigurement 
warrants the assignment of a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  The next higher 
evaluation of 30 percent requires evidence of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or with two or three characteristics of disfigurement.  
Id.  Evidence of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with four or five 
characteristics of disfigurement is required for the next 
higher rating of 50 percent.  Id.  The highest evaluation 
allowable, pursuant to this diagnostic code, 80 percent, 
requires evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with six or more characteristics of disfigurement.  Id.  The 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar 5 or more inches 
(13 or more centimeters) in length, a scar at least 
one-quarter inch (.6 centimeters) wide at its widest part, 
surface contour of a scar which is elevated or depressed (on 
palpation), a scar which is adherent to underlying tissue, 
skin which is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters), skin texture which 
is abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters), 
underlying soft tissure missing in any area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7800 (2005).  Unretouched color photographs will be 
taken into account when evaluating these criteria.  38 C.F.R. 
§ 4.118, Note 3 following Diagnostic Code 7800 (2005).  

In addition, the Board has considered the diagnostic code 
which evaluates impairment resulting from scars (on a part of 
the body other than the head, face, or neck) that are deep or 
cause limited motion.  According to this particular 
diagnostic code, evidence that such scars exceed 6 square 
inches (39 square centimeters) will result in the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  When such scars exceed 
12 square inches (77 square centimeters), a 20 percent 
disability evaluation will be assigned.  Id.  When such scars 
exceed 72 square inches (465 square centimeters), a 
30 percent disability rating will be granted.  Id.  Evidence 
that such scars exceed 144 square inches (929 square 
centimeters) will result in the award of a 40 percent 
disability evaluation.  Id.  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7801 
(2005).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7801 (2005).  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for his service-connected 
tinea versicolor of the upper trunk and upper arms and other 
multiple skin rashes because this disorder is more severe 
than the current evaluation indicates.  In particular, he has 
asserted that his service-connected skin disorder primarily 
involves fungus growths, cysts, warts, blisters, and lesions 
which become dry, "blanchy," and irritated.  T. at 10, 14.  
He has also explained that his lesions turn into cysts, which 
then become infected and result in disfiguring scarring.  
T. at 17, 24.  The areas of the veteran's body which are 
affected by his dermatological disorder include his neck, 
torso, and groin area and sometimes include his face and 
cheeks.  T. at 3-4.  Treatment involves use of a topical 
cream.  T. at 8-10, 12, 16.  According to the veteran's 
recent testimony, his skin condition worsens in warmer 
weather (and, particularly, between March and November).  
T. at 7-8, 11.  He describes this disorder as constant with 
flare-ups occurring only approximately three times per year 
and requiring visits to a physician.  T. at 11-12.  

As the Board has previously noted in this decision, the 
veteran underwent a VA dermatological examination during the 
appeal in May 2003.  In the report of that evaluation, the 
examiner noted that he had reviewed the veteran's claims file 
and service medical records.  The examiner also indicated 
that despite numerous outpatient visits to the Dallas VAMC, 
the veteran had only sought treatment for his skin condition 
on one occasion (in February 1998) and that prior evaluation 
had demonstrated the presence of one and two millimeter 
maculopapular lesions on his upper trunk.  At the May 2003 
physical examination, the examiner observed that the veteran 
had no visible skin lesions that appeared active.  In 
particular, the examiner explained that the irritation that 
the veteran had in his groin area was quiescent and that the 
irritation on both sides of his upper trunk, shoulders, and 
arms consisted of characteristic small, round, and oval areas 
of hypopigmentation, which were typical of quiescent tinea 
versicolor.  The examiner provided an impression of tinea 
versicolor which was quiescent.  The veteran reported a 
history of recurrence in hot weather with some itching and 
rash formation.  

According to additional VA medical records, in June 2004, the 
veteran received medical care for a diffuse popular eruption 
on his forearms which had begun approximately one to two 
weeks prior to the treatment session.  A physical examination 
conducted at a follow-up treatment session approximately 
one-and-a-half months later (in August 2004) demonstrated 
some hyperpigmented patches on the veteran's neck; confluent 
hypo- and hyperpigmented patches over his chest, back, and 
upper arms; and several hypopigmented patches over his dorsal 
arms.  

In December 2004, the veteran was found to have hypopigmented 
lesions over his arms, chest, and groin areas.  He was 
referred for a dermatological consultation.  A physical 
examination completed at a January 2005 dermatological 
consultation reflected the presence of multiple discrete 
hypopigmented macules coalescing into patches on the 
veteran's arms as well as very subtle, or faint, 
hypopigmented macules on his chest and neck.  These findings 
were confirmed at a follow-up treatment session conducted 
approximately one-and-a-half weeks later in January 2005, 
when the treating physician also observed that the macules 
that were coalescing into patches on the veteran's arms were 
minimal in scale.  The examiner explained to the veteran that 
the hypopigmented spots would resolve slowly over the months.  

At a July 2005 follow-up treatment session, the veteran's 
scalp, face, and trunk were clear.  Only some hyperpigmented 
patches on his neck and several hyperpigmented patches over 
his dorsal arms were shown.  

The Board has carefully reviewed all the evidence of record, 
but concludes that the preponderance of the evidence is 
against a claim for an increased rating for tinea versicolor 
of the upper trunk and upper arms and other multiple skin 
rashes, currently evaluated as 10 percent disabling.  At the 
recent personal hearing, the veteran testified that his 
service-connected skin disorder worsens during warmer 
weather.  T. at 7-8, 11.  He indicated that the condition 
would become painful.  He described the affected areas as 
primarily his torso and arms, with some variations on his 
groin, legs, and neck.  However, pertinent medical reports 
indicate that despite the veteran's complaints of flare-ups 
in the summer, the objective symptomatology associated with 
the veteran's skin condition does not support a disability 
evaluation greater than the currently assigned rating of 
10 percent.  

The VA dermatological examination conducted in May 2003 
demonstrated that the veteran's tinea versicolor was 
quiescent.  According to additional medical records 
associated with the claims folder, the veteran does not 
appear to have received further dermatological treatment 
until the summer of 2004.  Specifically, while a diffuse 
popular eruption on the veteran's forearms was shown in June 
2004, a follow-up treatment session conducted approximately 
one-and-a-half months later (in August 2004) demonstrated 
only some hyperpigmented patches on the veteran's neck; 
confluent hypo- and hyperpigmented patches over his chest, 
back, and upper arms; and several hypopigmented patches over 
his dorsal arms.  Further, two evaluations completed in the 
winter of 2005 reflected the presence of only minimal 
discrete hypopigmented macules coalescing into patches on the 
veteran's arms as well as very subtle, or faint, 
hypopigmented macules on his chest and neck.  Even in the 
summer of 2005, only some hyperpigmented patches on the 
veteran's neck and several hyperpigmented patches over his 
dorsal arms were shown, but his scalp, face, and trunk were 
clear.  

The Board finds that this mild symptomatology does not 
support a disability rating in excess of the currently 
assigned 10 percent.  The record reflects that the areas of 
the veteran's body that are affected by the skin disorder 
appears to vary over time.  For example, at the May 2003 VA 
examination, there were small, round and oval areas of 
hypopigmentation on the sides of his upper trunk, shoulders, 
and arms.  In June 2004, the skin disorder only appeared on 
the forearms.  In August 2004, the areas of hypo- and 
hyperpigmented patches appeared on his neck, chest, back, and 
arms.  In December 2004, the hypopigmentation was on the 
arms, chest, and groin.  In June 2005, there were some 
markings on the arms, neck, and chest.  Although the areas of 
the body affected by the hypo- and hyperpigmentation appears 
to vary over time, the description of the markings by the 
examining physician for the most part has reflected minimal 
symptomatology.  For example, in the May 2003 examination the 
examiner noted that there were no active skin lesions, and 
the affected areas were quiescent.  In June 2004, the veteran 
was noted to have an eruption in his skin, but it was 
confined to the forearms.  In January 2005, the patches on 
the skin were described as very subtle or faint.  

The evidence does not support a conclusion that this mild 
symptomatology, with varying appearance, reflects a skin 
condition that covers 20% to 40% of the veteran's entire body 
or 20% to 40% of exposed areas affected.  Further, while the 
claims folder contains evidence that the veteran currently 
has a prescription for antifungal topical cream, including 
one instance of a trial cortisone cream, the file contains no 
evidence of the need for, or his actual use of, systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past 12-month period.  As such, an increased disability 
rating of 30 percent, based upon rating by analogy to 
impairment resulting from dermatitis or eczema, is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  
The Board acknowledges the veteran's complaints of pain and 
irritation during the warmer months.  However, as noted 
earlier, the associated medical reports indicate that despite 
the veteran's complaints of flare-ups in the summer, the 
objective symptomatology associated with the veteran's skin 
condition does not support a finding of more than mildly 
disabling symptomatology.  Significantly, the most recent 
treatment record (dated in July 2005) reflects that the 
veteran's scalp, face, and trunk were clear, and only some 
hyperpigmented patches on his neck and dorsal arms were 
shown.  

Further, with regard to an evaluation of any disfigurement 
that the veteran may have on his head, face, and neck, see 
38 C.F.R. § 4.118, Diagnostic Code 7800, the Board notes that 
the color photographs taken at the May 2003 VA dermatological 
examination appear to demonstrate extremely faint pertinent 
findings on his face (near his ears) and neck.  The July 2005 
physical examination described the veteran's scalp and face 
as clear, and only some hyperpigmented patches were found on 
the veteran's neck in August 2004.  There were very subtle 
(or faint) hypopigmented macules were shown on his neck in 
January 2005, and only some hyperpigmented patches were 
discovered on his neck in July 2005.  The evidence does not 
reflect visible or palpable tissue loss; gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or any of the characteristics of 
disfigurement.  Thus, an increased rating of 30 percent, 
based upon impairment resulting from disfigurement of the 
head, face, or neck, is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  See also, 38 C.F.R. § 4.118, 
Notes 1 & 3 following Diagnostic Code 7800 (2005).  

Additionally, the mild dermatological symptomatology shown 
during the current appeal does not reflect the presence of 
scars (on a part of the body other than the head, face, or 
neck) that are deep (e.g., associated with underlying soft 
tissue damage), cause limited motion, or exceed 12 square 
inches (77 square centimeters).  Consequently, an increased 
rating of 20 percent, based upon impairment resulting from 
scars (on a part of the body other than the head, face, or 
neck) cannot be awarded.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 & Note 2 following Diagnostic Code 7801 (2005).  In 
reaching this conclusion, the Board has considered the 
location of the veteran's minimal skin eruptions (including, 
for example, on his arms and on the front and back of his 
trunk).  See, 38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7801 (2005).  

Under these circumstances, therefore, a basis upon which to 
assign a schedular disability rating greater than 10 percent 
for the service-connected tinea versicolor of the upper trunk 
and upper arms and other multiple skin rashes has not been 
received.  The preponderance of the evidence is against the 
veteran's claim for an increased rating, and his appeal 
regarding this claim must be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected tinea 
versicolor of the veteran's upper trunk and upper arms and 
other multiple skin rashes have resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the rating schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that the 
service-connected tinea versicolor of his upper trunk and 
upper arms and other multiple skin rashes have resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the rating 
schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating greater than 10 percent for tinea 
versicolor of the upper trunk and upper arms and other 
multiple skin rashes is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


